Citation Nr: 0827175	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable initial evaluation for 
microvascular renal disease.

4.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), assigned a 50 percent 
rating effective July 12, 2004, and a 70 percent rating 
effective January 31, 2007.

5.  Entitlement to an effective date earlier than January 31, 
2007, for the grant of a total disability based on individual 
unemployability (TDIU) rating.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 2005, November 2006, and June 2007.  The appeal was 
remanded in March 2006.  During the course of the appeal, in 
March 2007, the rating for PTSD was increased from 50 percent 
to 70 percent, effective January 31, 2007.  The two-tiered 
rating remains on appeal, as a grant of less than the maximum 
available rating does not terminate the appeal, unless the 
veteran expressly states he is satisfied with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to an initial compensable rating for 
microvascular renal disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a heart condition, and 
abnormalities in cardiac function are not due to any in-
service events, or related to service-connected diabetes 
mellitus. 

2.  The veteran does not have hypertension.  

3.  Effective beginning July 12, 2007, PTSD was manifested by 
symptoms resulting in no more than difficulty, but not 
inability, in establishing and maintaining effective work and 
social relationships.  

4.  Effective beginning January 31, 2007, PTSD has been 
manifested by no more than occupational and social impairment 
with deficiencies in most areas.  

5.  The veteran did not appeal a December 2005 rating 
decision that denied a TDIU rating.  

6.  A VA treatment record constituting an informal claim for 
a TDIU rating was dated in September 2006.  

7.  Prior to January 31, 2007, the veteran was in receipt of 
a combined evaluation of 60 percent for service connection 
PTSD, diabetes mellitus, tinea pedis, and microvascular renal 
disease.  He had prior work experience as a cook, corrections 
officer, typewriter technician, and security guard.

8.  The veteran did not become unemployable, due to service-
connected disabilities, prior to January 31, 2007.  


CONCLUSIONS OF LAW

1.  A heart condition and hypertension were not incurred in 
or aggravated in active service, and were not proximately due 
to or aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  Effective beginning July 12, 2004, the criteria for an 
evaluation in excess of a 50 percent rating for PTSD were not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

3.  Effective beginning January 31, 2007, the criteria for an 
evaluation in excess of a 70 percent rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

4.  The criteria for an effective date earlier than January 
31, 2007, for a TDIU rating have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.321, 3.340, 
3.341, 3.400, 4.16, 4.19. (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

In a letter dated in June 2006, prior to the initial 
adjudication of the service connection claims, the RO advised 
the claimant of the information necessary to substantiate the 
claims for service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was notified of the service incurrence, current 
disability, and nexus elements of a service connection claim.  
He was advised of various types of lay, medical, and 
employment evidence that could substantiate the various 
elements of his service connection claims, including 
secondary service connection.  The letter also contained 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased compensation claim, the veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (Jan. 30, 2008).  

However, this is an initial rating case, and the Federal 
Circuit Court has held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Nevertheless, in a letter dated in March 2006, the veteran 
was informed that a disability rating was assigned for 
service-connected disabilities, under a rating schedule, and 
that the rating could change if the condition changed.  He 
was told that a disability rating will be determined under 
the rating schedule, with ratings ranging from 0 percent to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  Although he was not explicitly told to provide 
information as to the impact of the condition on daily life, 
the notice letter also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), including "[s]tatements from 
employers as to job performance, lost time, or other 
information regarding how your condition(s) affect our 
ability to work" or "[s]tatements discussing your 
disability symptoms from people who have witnessed how they 
affect you."  

With respect to the earlier effective date claim, in March 
2007, prior to the grant of a TDIU rating, the RO advised the 
claimant of the information necessary to substantiate a TDIU 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The letter 
also contained information regarding ratings and effective 
dates.  The veteran appealed the effective date of the grant 
of the TDIU rating.  The Federal Circuit held that 38 U.S.C. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a claim 
upon receipt of a notice of disagreement with the effective 
date assigned by a RO for a compensation award.  Hartman, 
supra.  In this regard, once a decision has been made 
awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton, supra.  
Moreover, the veteran is represented by Counsel.  Hence, the 
VCAA notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the veteran's service 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Identified VA and private treatment records 
have been obtained, and appropriate VA examinations obtained.  
The VA examinations were thorough, and, in conjunction with 
the other evidence of record, provide an adequate basis for a 
decision.  His claim for SSA disability benefits was denied, 
according to evidence from SSA received in August 2005 and 
again in March 2006, and no records pertaining to his SSA 
claim are available.  Records from the veteran's employer 
from 2004 to 2007 were obtained.  

The evidence of record indicates that the veteran received 
psychiatric treatment from a Dr. Tatay following a stressor 
that occurred while he was employed at a corrections 
facility.  The VA examiner indicated these records would be 
useful in determining to what extent the veteran's PTSD was 
attributable to service, and to what extent it was 
attributable to the post-service stressor.  However, the 
veteran has not identified or authorized the release of Dr. 
Tatay's records, and has stated on several occasions, most 
recently in November 2007, that he has furnished VA with all 
evidence that he is aware of.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).   
Moreover, the evidence is sufficient to reach a fair 
determination without that evidence.  He has not identified 
any medical or other evidence which has not been obtained.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection for a Heart Condition and 
Hypertension

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as cardiovascular renal disease, 
including hypertension, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service medical records do not contain any mention of a 
cardiac abnormality or hypertension.  The veteran's blood 
pressure on the induction examination in December 1965 was 
120/80; on an examination in June 1966, it was 120/80; and on 
the separation examination in January 1968, blood pressure 
was 130/84.  Chest X-rays in December 1965 and January 1968 
were normal.  

However, the veteran does not contend that a heart condition 
or hypertension was present in service.  Rather, he contends 
that he developed such conditions as a result of his service-
connected diabetes mellitus.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 Vet. App. 374 
(1995).  

The medical evidence of record first shows a confirmed 
diagnosis of diabetes mellitus in March 2006, and service 
connection was granted based on a presumptive association 
with Agent Orange exposure.  In August 2006, he was provided 
VA examinations to determine whether he had a heart condition 
and/or hypertension, secondary to diabetes mellitus.  It was 
noted that that the veteran denied any heart condition.  He 
said that while working as a corrections officer, he had a 
psychological episode, and had been told he had hypertension.  
He had taken medication for hypertension until he left that 
job, but had not taken any medication for the condition for 
the last two years.  The cardiac examination included 
physical examination, stress tests, and an echocardiogram, 
which found no cardiac disease.  According to the 
echocardiogram report, aortic sclerosis was shown.  However, 
the examiner stated that the abnormalities shown were not 
related to diabetes mellitus.  Further, the examiner noted 
that VA blood pressure readings did not show blood pressures 
higher than the diagnostic criteria for hypertension, 140/90.  
The conclusion was that hypertension was not found.  

The VA treatment records on file, dated from September 2005 
to November 2007, likewise fail to show the presence of a 
heart condition or hypertension.  When seen to establish care 
in September 2005, he reported a past history of impaired 
fasting glucose, and elevated blood pressure without 
hypertension.  Although his blood pressure on that occasion 
was noted to be 150/60, blood pressure readings obtained 
subsequently, on several occasions from March 2006 to 
November 2007, ranged from 123/64 to 131/72.  Hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  The rating schedule defines 
hypertension as diastolic blood pressure that is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.  Even applying the examiner's 
definition of a systolic pressure of 140 or above, an 
isolated instance is not indicative of a diagnosis of chronic 
hypertension.

Without medical evidence of the current existence of a 
claimed condition, there may be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  The VA examiner, 
in August 2006, concluded that the veteran did not have a 
heart condition, or hypertension.  Neither the Board nor the 
veteran possesses the necessary medical expertise to 
challenge the results of this medical evidence.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  Thus, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for a heart condition and 
hypertension.  As a result, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Higher Initial Staged Ratings for PTSD

Service connection for PTSD was granted in a June 2005 rating 
decision, and assigned a 50 percent rating effective July 12, 
2004.  The veteran appealed the 50 percent rating, and during 
the course of appellate development, in March 2007, a 70 
percent rating was assigned, effective January 31, 2007.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (If the disability 
has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim 
has been pending, staged ratings may be assigned); Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According 
to the general rating formula, a mental disorder is rated 30 
percent when it results in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Code 9411 (PTSD). 

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 41 to 50 reflects 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score from 61-70 
reflects some mild symptoms, or some difficulty in social, 
occupational, or school functioning but is generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

The veteran's period of service included service in Vietnam 
during the Vietnam era.  Although he did not receive any 
awards or decorations denoting combat participation, he 
served as a rifleman in the U. S. Marine Corps, and the RO 
found that the veteran's personnel records and other unit 
information submitted by the veteran contained sufficient 
information to corroborate his claimed in-service stressors.  

In August 2004, the veteran was evaluated by J. Byrns, Ph.D.  
The veteran stated that he had been on "point" on 17-19 
operations in Vietnam.  He was employed at a corrections 
facility after service, and while employed there, viewed 
three executions, and was taken hostage on one occasion.  He 
denied dreams or flashback, but was constantly hypervigilant.  
After testing, Dr. Byrns concluded that he met the criteria 
for PTSD.  She stated that his GAF was 42.  

On a VA examination in May 2005, the veteran described in-
service stressors.  He said he had witnessed a fellow 
serviceman sustain fatal injuries when he set off a booby 
trap, and that he had been involved in a fire fight.  He 
reported intense psychological distress at exposure to 
reminders of the traumatic event, persistent avoidance of 
stimuli associated with the trauma, feelings of detachment, a 
restricted range of affect, difficulty sleeping, 
irritability, hypervigilance, and an exaggerated startle 
response.  He said his sleep was severely impaired.  On 
mental status examination, he did not have obsessive 
behavior, inappropriate behavior, or suicidal or homicidal 
thoughts.  He had good impulse control, and was able to 
maintain minimum personal hygiene.  Although slight problems 
with household chores, grooming, shopping, bathing, and 
traveling were reported, he was clean and neatly groomed.  
Recent and remote memory were normal.  Speech and thought 
were normal.  He exhibited some concentration problems.  
Currently, he was employed part-time.  The diagnosis was 
PTSD, with a GAF of 50.  

Similar findings were noted on the VA examination in January 
2007.  At that time, he also had circumstantial thought 
processes.  However, concentration tests were improved from 
the previous examination, and concentration was thought to be 
mild to moderately impaired.  He stated that most of his 
friends worked at a race track, where he also worked part-
time.  He indicated that he had a girlfriend, who he saw 
about every day.  He had four children that he did not see 
very often, and he did not have good relationships with the 
other members of his own immediate family.  The examiner 
stated that the level of PTSD was moderately severe overall 
for both military and non-military PTSD.  The examiner noted 
that the veteran had had severe avoidance behaviors related 
to crowds since his post-service stressor.  Problems related 
to occupational functioning were noted to be decreased 
concentration, increased absenteeism, memory loss, and poor 
social interaction.  However, tests of memory on that 
examination were normal, and only mild to moderately 
decreased concentration was noted.  Moreover, the examiner 
commented that the record did not indicate an increase in the 
severity of symptoms.  The examiner concluded that the GAF 
related to the military-related PTSD was 55, and related to 
non-military PTSD was 48.  

VA treatment records dated from September 2005, when he was 
seen for new patient orientation, to November 2007 show 
infrequent treatment for PTSD.  According to an April 2006 VA 
outpatient treatment record pertaining to treatment for 
diabetes mellitus, the veteran regularly spent time with 
"the guys," having a few drinks.  He checked on his 83year 
old mother daily, and took his girlfriend's son to school, 
then returned home and sat around.  Then he did more in the 
evening.  He worked part time as a cook for the State Fair.  
In September 2006 the veteran was referred for a psychiatric 
consult due to problems with depression.  He stated that he 
had stopped working due to PTSD in 2003.  He said he had an 
irritable mood, intense emotional distress upon exposure to 
reminders of the Vietnam stressors, avoided stimuli 
associated with the trauma, and had marked loss of interest.  
He said he isolated himself from others and basically did 
nothing.  He had adequate appetite and energy level.  He had 
been diagnosed with PTSD in May 2005 at the VA, but had never 
sought treatment at the VA PTSD clinic.  He was working part 
time.  The diagnosis was PTSD, with a GAF of 52.  In October 
2006 he felt that the current war in Iraq was intensifying 
his symptoms.  

In July 2007, it was noted that the veteran's mother had 
recently passed away, and he was noted to have reactive 
depression; at that time, PTSD was not reported as a 
diagnosis.  In August 2007, he complained of a number of 
domestic issues, that were causing him to lose patience.  
PTSD and reactive anger issues were noted, and he was 
referred to the mental hygiene clinic for evaluation and 
treatment.  A treatment plan dated in September 2007 noted 
PTSD as manifested by intense, intrusive thoughts about 
traumatic events, nightmares, flashbacks, emotional and 
physical reactions when reminded of traumatic events, 
persistent avoidance of reminders of the traumatic events, 
loss of interest in important activities, feelings of 
detachment and numbness, difficulty sleeping, irritability, 
angry outbursts, difficulties with concentration, 
hypervigilance, and a startle reaction.  However, the Axis I 
diagnosis was history of PTSD, with an Axis II diagnosis of 
avoidant traits, and a GAF of 55.  He was admitted to the 
PTSD clinic treatment program.  

When examined in May 2005, in addition to his in-service 
stressors, it was noted that the veteran had been held 
hostage while he worked in a corrections facility after 
service and feeling that he would be killed.  He had been 
treated after that by a private psychiatrist, Dr. Tatay, and 
the examiner noted that it would be pertinent to obtain the 
record from Dr. Tatay and his employer.  The examiner 
observed that the post military stressor appeared to 
represent the most significant aspect of his stress related 
to PTSD, as he had become more isolated and dysfunctional 
with work at that point.  He noted that this information 
would be important to learn about his treatment after that 
incident.  He concluded that it would appear, based on the 
information available, giving the veteran the benefit of the 
doubt, that he had a military-related PTSD, but the more 
significant problem was the post-military stressor which was 
related to the majority of his PTSD problems.  

Dr. Byrns also alluded to the post-service stressor, and 
treatment by Dr. Tatay.  However, as discussed above in the 
section addressing the duty to assist, the veteran has not 
identified or authorized the release of Dr. Tatay's records, 
and has stated that VA has all the evidence; therefore, this 
matter cannot be further investigated as recommended in May 
2005.  If it is not possible to separate the effects of the 
service-connected condition from a non-service-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, 
except where the evidence explicitly differentiates the 
symptoms attributable to one cause from another, such as in 
the January 2007 VA examination, the Board will consider all 
symptoms to be related to the in-service stressors.

A.  Rating in Excess of 50 Percent Prior to January 31, 2007

The evidence reveals that, prior to January 31, 2007, none of 
the specific listed symptoms included in the criteria for a 
70 percent rating were present.  The examinations and 
treatment records show that he did not have suicidal 
ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech, panic, impaired impulse control, or 
neglect of personal appearance and hygiene.  Sleep 
difficulties are included in the criteria for a 30 percent 
rating.  Symptoms of depression are also included in the 
criteria for a 30 percent rating, and near continuous 
depression affecting the ability to function independently, 
appropriately, and effectively has not been shown.  

However, as noted above, the criteria set forth in the rating 
formula are examples of the type and degree of the symptoms 
that would justify a particular rating.  See Mauerhan, supra.  
According to the examination reports and treatment records, 
he also has non-listed symptoms of PTSD of hypervigilance, 
distressing, intrusive thoughts about traumatic events, 
avoidance of reminders of the traumatic event, 
hypervigilance, and an exaggerated startle response.  
However, the severity of his symptomatology as a whole does 
not more closely approximate the criteria for a 70 percent 
rating.  

The August 2004 evaluation estimated the GAF to be 42, 
reflecting "serious" symptoms, as does the GAF score of 50 
noted on the VA examination of May 2005.  However, the GAF 
score was estimated to be 52 in September 2006, and 
subsequent GAF scores have been 55, both reflective of 
"moderate" impairment.  Moreover, the examples of 
"serious" symptoms or impairment set forth in the DSM-IV, 
namely suicidal ideation, severe obsessional rituals, 
frequent shoplifting, no friends, or inability to keep a job, 
have not been shown.  While in September 2006, the veteran 
said that PTSD had caused him to stop working in 2003, 
according to an October 2004 evaluation by an occupational 
therapist, he had quit working due to a back injury.  The 
Board finds this earlier history, closer to the event in 
question, more probative.  Also in September 2006, he stated 
that he did not do much of anything, and isolated himself.  
However, the evidence shows that he has had a girlfriend for 
several years, and contains several references to the 
veteran's friends.  According to an April 2006 VA outpatient 
treatment record, the veteran regularly spent time with "the 
guys," as well as daily visits with his mother, and 
escorting his girlfriend's son to school.  On the January 
2007 VA examination, he stated that most of his friends 
worked at a race track, where he also worked part-time.  
Thus, in sum, his symptoms resulting in reduced reliability 
and productivity, were contemplated by the 50 percent rating 
in effect prior to January 31, 2007, and did not more closely 
approximate the criteria for a 70 percent rating.  

B.  Rating in Excess of 70 Percent Beginning January 31, 2007  

Effective January 31, 2007, a 70 percent rating was assigned 
for the veteran's PTSD.  None of the listed criteria for a 
100 percent rating have been shown.  Indeed, as discussed 
above, symptoms reflective of a 70 percent rating have not 
been shown.  In this regard, although in the records dated 
from July to September, 2007, the veteran reported 
irritability and anger outbursts, impulse control problems 
have not been mentioned, and despite these symptoms and more, 
PTSD was only diagnosed by history in September 2007, and the 
GAF score was 55, reflective of "moderate" symptoms or 
impairment.  According to his former employer, he quit his 
part-time job in June 2007, but had lost no time or been 
afforded any accommodation, due to his PTSD, and he quit 
voluntarily.  Additionally, the examiner in January 2007 
concluded that the condition had not become worse.  Thus, the 
symptomatology as a whole, including listed and non-listed 
manifestations, does not more closely approximate the 
criteria for a 100 percent rating.  

The preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD, effective July 12, 
2004, and in excess of a 70 percent rating effective January 
31, 2007.  The symptoms present do not more closely 
approximate the criteria for the higher rating.  Accordingly, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C. § 5107(b) (West 2002 & Supp. 
2007); see Ortiz, supra; Gilbert, supra.  

V.  Earlier Effective Date for TDIU Rating

In a June 2007 rating decision, the RO granted a TDIU rating, 
effective January 31, 2007, the effective date of the 
increase in the disability rating assigned for PTSD from 50 
percent to 70 percent.  He appealed the effective date, but 
has presented no specific contentions in support of his 
appeal.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

A claim for a TDIU rating filed by the veteran in September 
2005 was denied by the RO in December 2005.  The veteran did 
not appeal that determination, and it became final.  
38 U.S.C.A. § 7105 (West 2002).  Where there has been a prior 
final denial, the award of VA benefits may not be effective 
earlier than the date the VA received the particular 
application for which the benefits were granted.  Washington 
v. Gober, 10 Vet. App. 391 (1997).  Thus, the effective date 
for an increased rating must be based on a new claim.  

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim.  38 C.F.R. § 
3.157(b).  

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 (July 6, 2001).  According to a 
September 2006 VA outpatient treatment record, the veteran 
said he had resigned from his job at the correctional 
facility due to PTSD symptoms.  Resolving reasonable doubt in 
the veteran's favor, this may be considered an informal claim 
for a TDIU rating, under the Roberson standard.  Although 
received within a year of the December 2005 denial of a TDIU 
rating, however, there was no evidence of an intent to appeal 
a prior rating decision, and, in any event, a verbal 
statement in a treatment record cannot constitute a notice of 
disagreement.  

A total disability rating for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Prior to January 31, 2007, service connection was in effect 
for PTSD, evaluated 50 percent disabling.  Beginning in June 
2006, his combined evaluation was 60 percent, with the grant 
of service connection for diabetes mellitus, evaluated 20 
percent disabling, effective in June 2006.  Service 
connection for tinea pedis (with a 10 percent rating) and 
microvascular renal disease (evaluated noncompensably 
disabling) was granted effective in August 2006, but the 
combined rating remained 60 percent.  38 C.F.R. § 4.25.   
This does not meet the percentage requirements for 
consideration of a TDIU rating on a schedular basis under 
38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to a TDIU rating on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet.App. 1 (2001).

In a formal TDIU claim received in March 2007, the veteran 
said that he had last worked full time in July 2003, and a 
corrections officer.  He reported hat he had worked in that 
capacity from 1987 to 2003.  He said that from 1970 to 1987, 
he had worked as a typewriter technician.  From 1970 to 2000 
he said he worked as a security officer, and from 200 to 
2007, as a cook, on a part-time basis.  He reported a high 
school education.  

In a September 2006 VA outpatient visit, the veteran stated 
that his PTSD problems affected him to the point where he 
could no longer work in 2003, and he resigned from his full-
time job.  However, the earlier evidence contradicts this 
history, and, as discussed above, is more probative, as it is 
closer in time than the events in question.  In particular, a 
private occupational therapy evaluation in October 2004 noted 
that the veteran last worked in July 2003 stocking shelves at 
Wal-Mart, when he twisted his back and pulled a muscle, and 
that he had not worked since that time.  Dr. Byrns similarly 
noted, in August 2004, that the veteran was receiving 
Workman's Compensation and that he had hurt his back while 
working at Wal-Mart.  

According to an April 2006 VA outpatient treatment record, 
the veteran regularly spent time with "the guys," having a 
few drinks.  He checked on his 83year old mother daily, and 
took his girlfriend's son to school, then returned home and 
sat around.  Then he did more in the evening.  He worked part 
time as a cook for the State Fair.  The veteran was taking 
pain medication, not indicated to be for service-connected 
disabilities, which he felt was not adequate.  

On the VA examination in January 2007, the veteran said he 
worked part-time at a race course.  In his TDIU application, 
he indicated that he worked an average of 20 hours a week.  
Records from his employer were received in July 2007, which 
showed that he had worked for the Nebraska State Fair Board 
from August 2004 to June 2007 in food and beverage service.  
No concessions had been made by reason of age or disability, 
and it was noted that he quit.  He had not lost any time 
during the last 12 months of employment due to disability.  
This part-time employment did not provide sufficient income 
to constitute substantially gainful employment, see Faust v. 
West, 13 Vet. App. 342 (2000).  Nevertheless, the veteran's 
ability to work half-time, with no occupational impairment at 
all perceived by his employer, does not support his claim for 
a TDIU rating on an extraschedular basis.  His claim for SSA 
benefits was denied.  There is no other evidence 
corroborating the veteran's contention that he was unable 
engage in substantially gainful employment due to service-
connected disabilities prior to January 31, 2007.  Moreover, 
there is no indication that his part-time status was 
necessitated by his service-connected disabilities.  

In sum, the weight of the evidence establishes that the 
veteran's service-connected PTSD, diabetes mellitus, tinea 
pedis, and microvascular renal disease did not preclude 
substantially gainful employment prior to January 31, 2007.  
In reaching this determination, the Board has considered the 
veteran's background and experience, as well as the medical 
evidence pertaining to his service-connected disabilities.  
The weight of the evidence establishes that the veteran's 
service-connected disabilities did not affect his employment 
beyond the extent contemplated by the 60 percent combined 
rating.  The Board finds this is not a proper case for 
referral to the Director of the VA Compensation and Pension 
Service for consideration of a TDIU rating on an 
extraschedular basis.  


ORDER

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a higher initial evaluation for PTSD, assigned 
a 50 percent rating effective July 12, 2004, and a 70 percent 
rating effective January 31, 2007 is denied.

Entitlement to an effective date earlier than January 31, 
2007, for the grant of a TDIU rating is denied.  


REMAND

Service connection for microvascular renal disease was 
granted in an October 2006 rating decision, effective in 
August 2006, with a noncompensable evaluation assigned.  The 
veteran appealed the assigned rating.  However, the evidence 
of record does not contain sufficient information to 
accurately evaluate the veteran's condition, under the 
relevant diagnostic criteria.  

Renal involvement in diabetes mellitus, sickle cell anemia, 
systemic lupus erythematosus, vasculitis, or other systemic 
disease processes will be rated as renal dysfunction.  
38 C.F.R. § 4.115b, Code 7541.

Renal dysfunction manifested by albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101, is rated noncompensable.  Renal 
dysfunction with constant albumin or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent rating.  
With constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101, a 60 percent 
rating is warranted.  Renal dysfunction with persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
warrants an 80 percent rating.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular warrants a 100 percent rating.  
38 C.F.R. § 4.115a.  

Although the veteran does not have hypertension, and the 
August 2006 VA examination noted that he did not have any 
peripheral edema, the presence or absence of other pertinent 
findings is not clear from the examination report.  VA 
outpatient treatment record dated in April 2006 reported that 
the veteran's microalbumin ratio, obtained in March 2006, was 
95, which was high.  The report of the VA examination in 
August 2006 shows, under "tests," it was noted that there 
was normal blood urea nitrogen (BUN) and creatinine, and 
positive microalbuminuria ratio of 95.  It was noted that 
repeat microalbuminuria on that date had been negative.  
However, on an addendum dated 3 days later, it was noted that 
subsequent review of microalbumin testing had later reported 
elevated albumin/creatinine ratio of 150 (high normal 30), 
which would indicate microvascular renal disease related to 
his diabetes mellitus.  Then, it was noted that he had an 
elevated albumin/creatinine ratio, although SPOT testing for 
microalbumin was normal.  While this formed the basis of the 
grant of service connection for microvascular renal disease, 
for purposes of evaluating the severity of the condition, all 
pertinent findings must be reported, and in a form which 
enables lay adjudicators and the Board to apply to the 
relevant diagnostic criteria.  Accordingly, a VA examination 
should be obtained.  In addition, VA treatment records 
containing the laboratory study results of kidney function 
blood and urine tests must be obtained and associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the results of all VA 
laboratory studies which include kidney 
function, in particular, serum (blood) and 
urine tests including albumin, creatinine, 
and BUN levels.  

2.  Thereafter, schedule the veteran for a 
VA examination to determine the 
manifestations and severity of any renal 
dysfunction resulting from service-
connected microvascular renal disease.  
The entire claims folder and a copy of 
this REMAND should be made available to 
the examiner prior to the examination.  
All symptoms of that condition should be 
reported in detail.  In addition, the 
examination report should include findings 
necessary to evaluate the condition under 
the schedular criteria pertaining to renal 
dysfunction, i.e., laboratory studies 
showing the presence or absence in the 
urine of albumin, granular cases, hyaline, 
or red blood cells.  Serum tests should 
include BUN and creatinine levels, and any 
other tests relevant to renal function.  
The significance of any abnormal findings 
should be explained.  Physical examination 
findings should include the presence (and 
severity if present) or absence of 
hypertension, edema, as well as any other 
findings caused by renal dysfunction.  It 
is essential that the opinion include the 
complete rationale for all opinions 
expressed.

3.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action, the RO should adjudicate the claim 
on appeal, in light of all evidence of 
record.  If the claim is denied, furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


